Citation Nr: 1706501	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression and anxiety disorder, to include as secondary to service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from October 1980 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously considered this appeal in August 2013, and remanded the matter for further development in order to conduct medical record requests and clarify prior VA examination opinions.  In February 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a new VA medical examination.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal for this issue so that she is afforded every possible consideration.

In August 2013, the Veteran was afforded a VA psychiatric examination.  The examiner noted the Veteran's prior mental health history and previous Axis I diagnoses, but concluded that the "Veteran does not meet the criteria for any mental disorder at this time."  Unfortunately, the examiner did not discuss prior psychiatric diagnoses that were given during the relevant appeal period or address whether the identified condition was caused or permanently aggravated by her active military service.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board remanded the issue for clarification to determine whether the Veteran's prior diagnoses are related to service or a service-connected disability.

In June 2016, a new VA examiner opined that it is less likely than not the Veteran's acquired psychiatric disability is related to service because "There was no mental disorder diagnosed at the last compensation and pension exam for any mental disorder."  Unfortunately, this opinion is inadequate, because, as the Board has previously noted, even if the Veteran does not currently have an acquired psychiatric disability, she did have an Axis I diagnosis during part of the period on appeal.  The Board requested a medical opinion addressing whether this condition was at least as likely as not related to the Veteran's service, but the examiner failed to address this issue.  The Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, another remand is required to address the etiology of the Veteran's claimed disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of her acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

For all Axis I disorders,  the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary to the Veteran's service connected residuals of a fractured nose.

The examiner is also asked to address the Veteran's contentions in her March 2007 statement that she suffered harassment by a superior officer during her period of active service, as well as relationship problems and a motor vehicle accident, which led to anxiety and depression.

Importantly, the examiner is reminded that even if the Veteran does not meet the DSM-V criteria for an Axis I disorder at her VA examination, she has been diagnosed with a psychiatric condition during the period on appeal, including a diagnosis of anxiety disorder, NOS, at a February 2009 VA examination.  The examiner is asked to offer an opinion as to the etiology of any psychiatric disabilities diagnosed during the period on appeal.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

